Case 1:17-cr-00101-LEK Document 814 Filed 01/27/20 Page 1 of 2   PageID #: 7150




   LARS ROBERT ISAACSON
   Hawaii Bar #5314
   1100 Alakea Street, 20th Floor
   Honolulu, Hawai’i 96813
   Phone: 808-497-3811
   Fax: 866-616-2132
   Standby Attorney for Defendant ANTHONY T. WILLIAMS

                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI’I


   UNITED STATES OF                    CR. NO. 17-00101-LEK (01)
   AMERICA,
                                       DEFENDANT’S “PRIVATE
          Plaintiff,                   ATTORNEY GENERAL
                                       Anthony Williams
         v.                            OPPOSITION TO
                                       GOVERNMENT'S JURY
                                       INSTRUCTIONS:”
   ANTHONY T. WILLIAMS,                DECLARATION OF COUNSEL;
                                       EXHIBIT “A;” CERTIFICATE
          Defendant.                   OF SERVICE


      DEFENDANT’S “PRIVATE ATTORNEY GENERAL Anthony
         Williams OPPOSITION TO GOVERNMENT'S JURY
                       INSTRUCTIONS”

   Comes now, the Defendant Anthony T. Williams, by and through

   his standby counsel, Lars Robert Isaacson, Esq., and hereby

   provides     DEFENDANT’S “PRIVATE ATTORNEY GENERAL

   Anthony Williams OPPOSITION TO GOVERNMENT'S JURY
Case 1:17-cr-00101-LEK Document 814 Filed 01/27/20 Page 2 of 2   PageID #: 7151




   INSTRUCTIONS;” Declaration of Counsel, Exhibit “A” and

   Certificate of Service.



      Dated: January 27, 2020.



                                      /s/ Lars Isaacson
                                 LARS ROBERT ISAACSON
                                 Standby Attorney for
                                 Defendant Anthony T. Williams
